Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the examiner maintains his position that it is still unclear how the operation of the bow, i.e. “when an arrow is shot” is part of the structure of connection pin.  The examiner will further address such issues in the “response to arguments” section hereinafter. 
	In addition, claim 1 was amended to recite “a bearing inserted around the connection pin”, such language is somewhat confusing and seems not in accordance with applicant’s disclosure.  The bearings (i.e. 82, Fig. 5) is inserted within hole (121) and the pin is inserted thereafter.  
	The claim also recites “the longitudinal direction of the long hole is directed in the X-direction, and the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction.” this language is very confusing.  Is the pin inserted in the direction or the Y direction?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson US 3,416,508 (“Thompson”) and Geiger US 3,834,368 (“Geiger”).
	As per claim 1, Thompson discloses bow (Figs. 4 and 5 2:44-56), comprising: 
	a bow body having a long hole (handle 1 with faces having a hole within)(Fig. 4; 2:44-48); 
	a grip having a connection pin which is inserted into the long hole, the connection pin being slid in the long hole in a longitudinal direction of the long hole while the connection pin is in contact with an inner wall of the long hole when an arrow is shot, the grip being connected with the bow body in a state that the connection pin is inserted into the long hole (grip 16 with stud 14, a connection pin inserted within the hole of the bow 1)(Figs. 4 and 5 (2:44-56)); 
	a member that connects the bow body and the connection pin (such as hilt 15)(Fig. 4; 2:45-53), and 
	a string that is tensed between one end and the other end of the bow body so that the string is drawn when the arrow is shot(string 5)(Fig. 4), with respect to the force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole, note 2:57-3:17 as the use of the handle as force applies upon the grip 16 to impart shocks/vibration as an arrow been shoot therefrom.
	with respect to wherein when the bow body is directed in a vertical direction and an arrow is shot frontward, the vertical direction is a Z direction, a front-back direction is an X direction, and a direction orthogonal to the Z direction and the X direction is a Y direction, note Thompson Fig. 4.
	In this embodiment Thompson is not specific regarding a bearing inserted around the connection pin.
	In this embodiment Thompson is not specific regarding the member is an elastic member and that the elastic member is elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole.
	Thompson is not specific regarding and the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction.
	With respect to the bearing means, in a different embodiment (Fig. 6) Thompson’s discloses the sue of bearings (21) to allow free movement of a pin grip (2:28-43).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Thompson’s pin with a bearing within a hole (i.e. to inserted around the pin) as taught and suggested by Thompson for the reason that a skilled artisan would have been motivated by Thompson’s teachings to use bearings within a hole/openings to allow an easy movement of back and forth while using a bow to shot an arrow as the bow held by a grip.  The use of bearings is well known and used for such purposes to insure a free movement of a pin and alike within a hole. 

	With respect to the member is an elastic member and that the elastic member is elastically deformed to apply an elastic force, in the embodiment of Figs. 1 and 2 (also in 1:48-2:27) Thompson discloses the use of an elastic member (flexible leather lace 13) for elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole (2:16-27).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Thompson’s the member is an elastic member and that the elastic member is elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole as taught and suggested by Thompson for the reason that a skilled artisan would have been motivated to use of known technique to improve similar devices in the same way forming a handle device coupled to a bow to allow enhance shooting of an arrow therefrom to prevent the deflection of an arrow from its aimed course as well as allow the bow to move in the direction of the course of trajectory without deflecting the bow and arrow from its aimed course (as suggested by Thompson 1:20+).
	A skilled artisan would have appreciated that any known mechanism, as for example using an elastic member, to achieve such objectives and properties of Thompson’s bow would have been an obvious modification thereof.   
	With respect to the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction, Geiger discloses a connection pin is inserted into a long hole in a state that the connection pin is directed in a Y-direction (handle structure 2 with shafts 3 (e.g. a connection pin) is inserted into a bow’s body 5 having a long hole to receive the connection pin within)(Figs. 1, 2 and 7; 2:57-59).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Thompson’s and the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction as taught by Geiger for the reason that a skilled artisan would have been motivated use of known technique to improve similar device in the same way to connect a handle/grip to a bow device via a long hole within the bow’s body.
	Within the modified Thompson by the teachings of Geiger the longitudinal direction of the long hole is directed in the X-direction.
	As per claim 2, with respect to wherein the elastic member applies the elastic force to the bow body in an opposite direction to the drawing direction, note Thompson’s Fig. 4 and 2:44+ as the hole of the body 1 to house connection pin 14; note Thompson’s Fig. 2 as the flexible lace 13 and it location.  Within the modified Thompson the elastic member applies the elastic force to the bow body in an opposite direction to the drawing direction (also note the operation of the bow as discussed in 2:57+ as the drawing of the bow would have been in such opposite direction).
	As per claim 7, Thompson discloses wherein the connection pin is fixed to the grip (stud 14 fixed to grip 16)(Fig. 4), and the connection pin can be moved relatively to the long hole in the longitudinal direction of the long hole (note 2:45-53 as well as 2:55-3:17 as the operation of the bow as the pin-handle moves relative to the opening of bow body 1. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Geiger as applied to claim 1 above, and further in view of Trotter US 3,923,035 (“Trotter”).
	As per claim 3, Thompson is not specific regarding further comprising: a first string cam that is rotatably provided on one end of the bow body; a first pulley that is rotatably provided on the one end of the bow body so as to be located rearward compared to the first string cam; a second string cam rotatably provided on the other end of the bow body; a second pulley that is rotatably provided on the other end of the bow body so as to be located rearward compared to the second string cam; and a string, wherein one end of the string is fixed to the first string cam and the other end of the string is fixed to the second string cam so that the string is tensed between the first string cam and the second string cam, and the string is wound on the first pulley and the second pulley so as to be arranged between the first string cam and the second string cam.
	However, such arrangement is well known as taught and discloses by Trotter in Figs. 1-7 and 2:63-5:6.  In particular note Figs. 1, 2 and 5 and 2:63-3:60 and 4:28-52 regarding cams 14 (upper and lower cams, i.e. first and second cams) connected to frame/body 2/limb seats 3; limb pulleys 9 (each pulley reward to respective cam); the bow further includes string system that comprising a bowstring 20, tension cable 21, and synchronizing cable 24, to be wound/tensed between the cams and pulleys (e.g. Figs. 2 and 5; 3:17-39 and 4:28-51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thompson’s bow to further comprising: a first string cam that is rotatably provided on one end of the bow body; a first pulley that is rotatably provided on the one end of the bow body so as to be located rearward compared to the first string cam; a second string cam rotatably provided on the other end of the bow body; a second pulley that is rotatably provided on the other end of the bow body so as to be located rearward compared to the second string cam; and a string, wherein one end of the string is fixed to the first string cam and the other end of the string is fixed to the second string cam so that the string is tensed between the first string cam and the second string cam, and the string is wound on the first pulley and the second pulley so as to be arranged between the first string cam and the second string cam as taught by Trotter for the reason that a skilled artisan would have been motivated by Trotter’s suggestions to provide a compound bow which combines the features of lightness of weight, simplicity, strength, durability, reliability and ease of manipulation; to provide a compound bow which features minimal draw tension in an extended draw configuration, thereby permitting greater accuracy in bow function due to the requirement of less effort to draw the bow; to provide a compound bow having pulleys at the extreme ends of the limbs in cooperation with a cam and cable arrangement and a drawstring, which combination permits a selected reduced bowstring tension at full draw in order to permit accurate aiming of the arrow; to provide a compound bow having pulleys at the extreme ends of the limbs thereof, and a cam arrangement positioned on the frame of the bow at a point of maximum strength, which combination, in cooperation with the drawstring and a cable system, permits a steadily increasing drawstring tension until a predetermined tension is reached, a substantially constant drawstring tension through most of the draw, and a selected, reduced draw tension as the bow is drawn to maximum draw configuration; to provide a compound bow which is characterized by a bowstring tension which initially sharply increases at the beginning of the draw, to a maximum design tension, and maintains this maximum tension until full draw of the bow is approached, at which point the maximum design tension drops to an optimum design holding tension(1:54-2:27).
	As per claim 4, with respect to further comprising: a first stopper that is provided on one end of the bow body so that the first stopper is configured to be in contact with the first string cam to stop rotating the first string cam when the string is fully drawn; and a second stopper that is provided on the other end of the bow body so that the second stopper is configured to be in contact with the second string cam to stop rotating the second string cam when the string is fully drawn, note Trotter’s Fig. 5 and 4:28-51 regarding cam stop/s 18.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Geiger as applied to claim 1 above, and further in view of Meilak 9,417,027 (“Meilak”).
	As per claim 5, Thompson is not specific wherein the grip includes: a body portion that extends from the connection pin; and a grip portion that is tiltable to the body portion so that a tilt angle can be adjusted.
	However, Meilak discloses wherein a grip includes: a body portion that extends from the connection pin; and a grip portion that is tiltable to the body portion so that a tilt angle can be adjusted in Figs. 4, 6, 7, and 13 in conjunction to 8:56-9:26, 12:26-46 and 13:59-14:9, wherein the rotation, tilt, and etc. angle 33 is limited by limiting surfaces 61-62; and wherein such limiting to the range of rotation/tilt angle 33 of the limiting surfaces can be adjusted as desire.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Thompson’s grip portion that is tiltable to the body portion so that a tilt angle can be adjusted as taught by Meilak for the reason that a skilled artisan would have been motivated by Meilak’s suggestion to adjust such tilting angle as desire.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and are partially not persuasive.
In regard to 112
	Applicant’s amendments remedy some of the previous deficiencies but it is still unclear how the use of the bow “when an arrow is shot” is related to the structure of the “pin is in contact with an inner wall of the long hole”.  
	The examiner position is that the structure of the bow, to include the grip having the connection pin, does not change, regardless to the use of the bow  “when an arrow is shot”.  The examiner is not questioning the position of the connection pin within the long hole to be connected with an inner wall, the examiner is unclear how the use of the bow is such that it is part of the structure of the bow.
In regard to 103 rejection
	Applicant’s arguments that the modified Thompson does not disclose “the connection pin being slid in the long hole in a longitudinal direction of the long hole while a bearing inserted around the connection pin is in contact with an inner wall of the long hole when an arrow is shot," "the longitudinal direction of the long holes directed in the X-direction" and "the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction.”   are partially moot and are partially not persuasive.
	With respect to the “ a bearing inserted around the connection pin is in contact with an inner wall of the long hole when an arrow is shot” note Thompson’s Fig. 6 and 2:28-44 regarding bearings 21; with regard to the moving pin within a longitudinal hole note the embodiment  of Thompson in Figs. 4 and 5 (2:44-56) and with regard to the pin inserted in a Y direction, note Geiger’s Figs. 1, 2 and 7; 2:57-59 regarding handle structure 2 with shafts 3 (e.g. a connection pin) is inserted into a bow’s body 5 having a long hole to receive the connection pin within.
	Thus, the combination Thompson (which also teaches a bearings means in a different embodiment) and Geiger discloses the connection pin being slid in the long hole in a longitudinal direction of the long hole while a bearing inserted around the connection pin is in contact with an inner wall of the long hole when an arrow is shot," "the longitudinal direction of the long holes directed in the X-direction" and "the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                               8/11/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711